NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0968-19
                                                                   A-2067-19

KASEEM ALI-X, a/k/a
JESSIE TUCKER,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted April 14, 2021 – Decided May 26, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Kaseem Ali-X, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Tasha M. Bradt, Deputy Attorney
                   General, and Nicholas Falcone, Deputy Attorney
                   General, on the briefs).
PER CURIAM

      In these back-to-back cases, Kaseem Ali-X appeals from two decisions of

the New Jersey Department of Corrections (DOC) affirming determinations a

disciplinary hearing officer rendered on September 16, 2019, and July 16, 2019,

adjudicating Ali-X guilty of committing prohibited act .709, failure to comply

with a written rule or regulation of the correctional facility, N.J.A.C. 10A:4-4.1.

We affirm.

                                        I.

      Ali-X is an inmate at New Jersey State Prison (NJSP) serving a sentence

of thirty-five years to life for murder and other crimes. We discern the following

from A-2067-19. In March 2019, Ali-X submitted an inquiry via the JPay

Inmate Remedy System asking prison staff to replace his damaged toilet brush.

On April 9, 2019, Ali-X submitted a grievance via JPay regarding the toilet

brush. One week later, Security Major Craig Sears responded to Ali-X that the

matter "should be handled directly with the housing officer. Area supervisor

advised, next supplies delivery your unit will get a new brush." On April 25,

2019, Ali-X appealed the April 9 grievance and submitted another grievance

about the toilet brush. There he wrote that his complaint should have been

resolved immediately once it occurred. On April 28, Ali-X submitted another


                                                                             A-0968-19
                                        2
grievance about the toilet brush asking whether prison policy required unit

officers to remove and report broken equipment from the housing units; Major

Sears responded it did not. On May 7, Ali-X submitted another grievance calling

for a new policy to be established regarding maintenance equipment used by

inmates.

      On May 12, Major Sears advised Ali-X that submitting multiple remedies

on the same subject is a violation of the rules and regulations and is subject to

disciplinary action. Ali-X appealed his May 7 grievance. A DOC employee,

Michael Crawford responded, advising Ali-X "the officers on your unit are

aware of how to obtain new equipment and what to do with any broken

equipment."

      Three days later, Major Sears again advised Ali-X: "This is at least the

third time I've read an inquiry from you regarding this subject. It has been

answered. You will receive disciplinary charges if you continue." Major Sears

advised Ali-X of the NJSP policy in abuse of the Inmate Remedy System again

on June 3. Undeterred, on June 14, Ali-X submitted another grievance about the

toilet brush.

      On June 17, another DOC employee, Mitchell Magpiong, reviewed Ali-

X's grievance of June 14, and noted that Ali-X had "submitted [seven] previous


                                                                           A-0968-19
                                       3
JPay remed[ies] regarding the same issue." Magpiong completed a disciplinary

report, chronicling how Ali-X's repeated submissions violated the policy against

abusing the Inmate Remedy System, and that Major Sears had advised Ali-X of

that policy multiple times and "informed him that multiple requests submitted

regarding the same subject are prohibited and are subject to disciplinary action."

Ali-X was charged with prohibited act .709, failure to comply with a written rule

or regulation of the correctional facility. Magpiong completed the disciplinary

report on June 17, and Ali-X received notice of the disciplinary charge the next

day. Ali-X did not make a statement as part of the investigation. Sergeant Bezek

reported that Ali-X was uncooperative during his investigation.

      Ali-X ultimately confirmed that he understood the charge against him and

requested the assistance of a counsel substitute, which the DOC granted. The

DOC held the disciplinary hearing on June 21, 2019. Ali-X was offered the

opportunity to call witnesses, and confront and cross-examine witnesses, but he

declined to do so. Ali-X pleaded not guilty to the .709 charge. At the hearing,

Ali-X said in his statement regarding his June 14, 2019 grievance: "I filed a

complaint that a broken toilet brush was still being used after being told it was

going to be replaced." His counsel substitute added that "[t]he grievances were

staggered over [a three-month] period. I can't say they really constitute abuse


                                                                            A-0968-19
                                        4
of [the] JPay system. Some entries are duplicated." The hearing officer found

Ali-X guilty of failure to comply with a written rule or regulation of the

correctional facility. The hearing officer found that Ali-X submitted seven JPay

inquiries or grievances about the same issue, despite being informed three

different times that abuse or misuse of the JPay system will result in disciplinary

action. The hearing officer also noted that, while Ali-X pleaded not guilty, he

provided no evidence to discredit staff reports or other evidence. The hearing

officer relied on the JPay grievances and inquiries that Ali-X submitted to

support the charges as written.

      The hearing officer imposed thirty days' loss of JPay and fifteen days' loss

of recreation privileges.    The Classification Department authorized those

sanctions. The hearing officer granted Ali-X leniency in imposing sanctions,

given that his last charge was in 2012. But the hearing officer also noted that

Ali-X was advised three different times about abuse of the JPay system and

continued to submit grievances anyway. Ali-X appealed the finding of guilt on

June 25, 2019. The DOC upheld the hearing officer's decision on July 16, 2019.

This appeal followed.




                                                                             A-0968-19
                                        5
                                       II.

      The record of the second appeal, A-0968-19, reveals that on September

11, 2019, Magpiong was reviewing JPay Inmate Remedy submissions, and

noticed Ali-X submitted four JPay remedy request forms not regarding his

previous complaint, but to receive a copy of unit appeal form 256-I. He issued

Ali-X charges for .709, failure to comply with a written rule or regulation of the

correctional facility. Sergeant M. Edwards served the disciplinary charge on

Ali-X, investigated, and referred the charge to a hearing officer for further

action.

      The disciplinary hearing was held on September 16, 2019. Ali-X pleaded

not guilty to the charge against him and requested the assistance of counsel

substitute, which was granted. He and his counsel substitute were also granted

the opportunity to make a statement on his behalf. Ali-X maintained he was

attempting to receive a copy of form 256-I. Ali-X was permitted the opportunity

to request written statements and confront and cross-examine adverse witnesses,

but he declined.

      After considering all the testimony presented and evidence proffered, the

hearing officer found Ali-X guilty of .709. The hearing officer found Ali-X

submitted four JPay inquiries regarding the same issue. Moreover, exhibit A4


                                                                            A-0968-19
                                        6
reflected that the "form 256-I was left in Ali-X's cell by" a courtline officer, and

Ali-X did not discredit the evidence.

      Ali-X was sanctioned with thirty days' administrative segregation, thirty

days' loss of commutation time, and thirty days' loss of JPay email privileges.

In imposing the sanctions, the hearing officer reasoned that Ali-X "must follow

directions [and] responses [received] via JPay." The hearing officer explicated

"if he feels his answer was not handled, he should speak [with] the social worker

[and/or] a paralegal." The hearing officer also emphasized she "addressed [Ali-

X's] concern about unit appeal forms [by] requesting carbon copy forms to be

put [in the] unit."

      Ali-X administratively appealed the decision of the hearing officer,

arguing his "filings were secondary to staff violation." Assistant Superintendent

Amy Emrich upheld the decision and the sanctions imposed by the hearing

officer on September 16, 2019. This appeal followed.

      On appeal in A-2067-19 and A-0968-19, Ali-X argues:

             THE FINAL DECISION OF THE [DOC] MUST BE
             REVERSED BECAUSE ALI-X WAS DEPRIVED OF
             PROCEDURAL DUE PROCESS TO WHICH HE IS
             ENTITLED (Not Raised Below).

In his reply brief in A-2067-19, Ali-X argues:



                                                                              A-0968-19
                                         7
            DOC'S FINAL DECISION OF GUILTY IS IN
            VIOLATION OF LAW.

In his reply brief in A-0968-19, Ali-X also argues:

            DOC'S  ARBITRARY   DECISION   IS   NOT
            SUPPORTED BY SUBSTANTIAL EVIDENCE.

      We have considered Ali-X's arguments in light of the record and

applicable legal standards and find them to be without sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E). We add the following brief remarks.

      Our review of final administrative agency decisions is limited. Malacow

v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018).               An

administrative agency's decision will not be reversed unless it is "arbitrary,

capricious or unreasonable or it is not supported by substantial credible evidence

in the record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80

(1980). "'Substantial evidence' means 'such evidence as a reasonable mind

might accept as adequate to support a conclusion.'" Figueroa v. N.J. Dep't of

Corr., 414 N.J. Super. 186, 192 (App. Div. 2010) (quoting In re Pub. Serv. Elec.

& Gas Co., 35 N.J. 358, 376 (1961)).

      The Inmate Handbook specifically states:

            Inmates who abuse or misuse the Inmate Remedy
            System may be subject to disciplinary action.
            Examples of abuse include, but are not limited to:


                                                                            A-0968-19
                                        8
            Multiple requests submitted regarding the same subject.

            Follow-up requests submitted prior to the expiration of
            the established response time frames.

            Requests that are, by tone or language, abusive or
            offensive in nature.

            Destruction, misuse of, or tampering with forms.

      Ali-X submitted seven inquiries on the issue of the toilet brush despite

having received responses. Ali-X also submitted four JPay remedy requests

regarding the form 256-I.

      Ali-X further asserts he was denied due process. Although inmates are

not entitled to the same due process protections as criminal defendants, they are

guaranteed certain limited protections. See McDonald v. Pinchak, 139 N.J. 188,

194 (1995); Avant v. Clifford, 67 N.J. 496, 523 (1975). Here, Ali-X was given

written notice of the charge at least twenty-four hours before the hearing, he was

provided with counsel substitute, he was offered an opportunity to call and

confront witnesses, and he received a written statement of the evidence relied

upon and the reasons for the discipline. We find nothing in the record to suggest

that this determination was arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                            A-0968-19
                                        9